Exhibit 10.20

LOGO [g37832ex10_20pg1.jpg]

This agreement dated January 26, 2009, is made By and Between Oxygen
Biotherapeutics, Inc., whose address is 3189 Airway Avenue, Building C, Costa
Mesa, CA92626, (“Company”), AND Edward J. Sitnik, whose address is 302 Highlands
Bluffs Drive, Cary, NC 27518 (“Consultant.”)

1. Consultation Services. The company hereby employs the consultant to perform
the Following services in accordance with the terms and conditions set forth in
this agreement: The consultant will consult with the officers and employees of
the company concerning matters relating to the management and organization of
the company, their financial policies, the terms and conditions of employment,
and generally any matter arising out of the business affairs of the company.

2. Terms of Agreement. This agreement will begin January 26, 2009 either party
may cancel this agreement on ninety (90) days notice to the other party in
writing, by certified mail or personal delivery.

3. Time Devoted by Consultant. It is anticipated that the Consultant will be
required to perform/ devote the time to the company as described below; in
fulfilling its obligations under this contract:

 

  •  

Attend four annual (once a quarter) audit committee meetings.

 

  •  

Attend three annual (September, December, March) audit results meeting (could be
at the same time as the meeting described above but not required)

 

  •  

Attend one annual (June) year-end audit results meeting.

 

  •  

Contribute expertise on Sarbanes-Oxley and other control matters as requested by
management. However the time commitment is not to exceed six days in any one
month.

 

  •  

At each meeting described above, the consultant will assume the role of
“Financial Expert” as that term is defined in the Sarbanes-Oxley Act of 2002.

The particular amount of time may vary from day to day or week to week. However,
the Consultant shall devote sufficient time to its duties in accordance with
this agreement.

4. Place Where Services Will Be Rendered. The consultant will perform most
services In accordance with this contract at a location of consultant’s
discretion. In addition the Consultant will perform services on the telephone
and at such their places as necessary to perform these services in accordance
with this agreement.



--------------------------------------------------------------------------------

5. Payment to Consultant. The consultant will be paid, $1,000 per month; $12,000
annually, for work performed in accordance with this agreement. This work should
be that requested by the Company. In case the Consultant served on a committee
of the company, the Company will substitute a portion of hourly pay with a
monthly retainer for the portion of the committee work. Payment will be by
electronic transfer on, or before the 20th day of each month, as long as the
agreement is in force. Consultant is entitled to reimbursement of reasonable
expenses for travel. The company will reimburse the consultant expenses as
indicated by statements submitted by he consultant within ten (10) days of
receipt.

Also the consultant will receive options containing the right to purchase
fifty—thousand shares (50,000) of the company’s stock. These options will vest
upon the completion of one-year of continuous service to the company and will
have a three-year life.

6. Independent Contractor. Both the company and the consultant agree that the
consultant will act as an independent contractor in the performance of its
duties under this contract. Accordingly, the consultant shall be responsible for
payment of all taxes including Federal, State and local taxes arising out of the
consultant’s activities in Accordance with this contract, including by way of
illustration but not limited to, Federal and State income tax, Social Security
tax, Unemployment Insurance taxes, and any other taxes or business license fee
as required.

7. Confidential Information. The consultant agrees that any information received
by the Consultant during any furtherance of the consultant’s obligations in
accordance with this contract, which concerns the personal, financial or other
affairs of the company Will be treated by the consultant in full confidence and
will not be revealed to any other persons, firms or organizations.

8. Liability. With regard to the services to be performed by the Consultant
pursuant to the terms of this agreement, the Consultant shall not be liable to
the Company, or to anyone who may claim any right due to any relationship with
the Corporation, for any acts or omissions in the performance of services on the
part of the Consultant or on the part of the agents or employees of the
Consultant. The Company shall hold the Consultant free and harmless from any
obligations, costs, claims, judgments, attorneys’ fees, and attachments arising
from or growing out of the services rendered to the Company pursuant to the
terms of this agreement or in any way connected with the rendering of services,
except when the Consultant is adjudged to be guilty of willful misconduct or
gross negligence by a court of competent jurisdiction.



--------------------------------------------------------------------------------

9. Arbitration. Any controversy or claim arising out of or relating to this
contract, or the breach thereof, shall be settled by mediation in accordance of
the rules of the American Arbitration Association, and judgment upon the award
rendered by the arbitrator(s) shall be entered in any court having jurisdiction
thereof. For that purpose, the parties hereto consent to the jurisdiction and
venue of an appropriate court located in Orange County, State of California. In
the event that litigation results from or arises out of this Agreement or the
performance thereof, the parties agree to reimburse the prevailing party’s
reasonable attorney’s fees, court costs, and all other expenses, whether or not
taxable by the court as costs, in addition to any other relief to which the
prevailing party may be entitled. In such event, no action shall be entertained
by said court or any court of competent jurisdiction if filed more than one year
subsequent to the date the causers) of action actually accrued regardless of
whether damages were otherwise as of said time calculable.

 

By Company:      By Consultant:

/s/ Chris Stern

    

/s/ Edward J. Sitnik

Oxygen Biotherapeutics, Inc      Consultant By: Chris Stern, Chief Executive
Officer      Edward J. Sitnik